Reasons for Allowance

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The references cited on the PTO-892 each disclose a vehicle localization system and method.
The following is an examiner’s statement of reasons for allowance:  the prior art of record considered as a whole fails to teach or suggest an apparatus or a computer-implemented method for vehicle localization based on frequency audio features, or a computer program product comprising at least one non-transitory computer-readable medium having computer-executable program code instructions stored therein, the computer-executable program code instructions comprising program code instructions to perform the method, comprising:  determine a frequency audio signature of audio data received from one or more audio sensors of a vehicle; determine location data associated with the vehicle; select, based on the location data for the vehicle, at least a portion of an audio feature map that stores frequency audio signatures associated with road noise in relation to respective locations; compare the frequency audio signatures of the audio data with the frequency audio signatures of the audio feature map; and assist localization of the vehicle based on the comparison between the frequency audio signature of the audio data and the frequency audio signatures of the audio feature map.  (bold/underlined language emphasized)
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL W HUBER whose telephone number is (571)272-7588. The examiner can normally be reached PHP Mon-Fri 8am-5pm Typical.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CURTIS KUNTZ can be reached on (571)272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/PAUL W HUBER/Primary Examiner, Art Unit 2687                                                                                                                                                                                                        

pwh
November 24, 2021